DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/11/2020 has been entered.  Applicant’s amendment and correspond arguments, see Pages 06-07, with respect to claims 22, 32 and 38 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 22, 32 and 38 are allowable for requiring in the method:
“…passing ultraviolet light through a mask into the resin along light paths defined by the mask to create a microlattice structure with a plurality of regions such that the plurality of regions comprise at least two different densities; 
disassembling the microlattice structure in a partially cured state from the chamber; and 
post curing the microlattice structure into a final shape outside of the chamber” 
with respect to claim 22;

disassembling the microlattice structure in a partially cured state from the chamber; and post curing the microlattice structure into a final shape outside of the chamber” 
with respect to claim 32; and
“…disassembling the microlattice structure in a partially cured state from the chamber; and
post curing the microlattice structure into a final shape outside of the chamber, wherein: 
the microlattice structure comprises an array of beams arranged three- dimensionally; and each intersection of at least two beams comprises a node, wherein each node is larger than a diameter of the beams” 
with respect to claim 32.
Wherein the component of manufacture is an upper of a footwear component.
The closest prior art of record, Yang (US 2015/0111979 A1), discloses supplying resin (Paragraph 0050) into a chamber (102 in Figure 1); passing ultraviolet light (120 in Figure 1, Paragraph 0061) through a mask (104) into the resin along light paths defined by the mask to create a microlattice structure (Paragraph 0049; the mask has multiple apertures having a given shape and dimension that defines the geometry of the 3D structure 110) with a plurality of regions such that the plurality of regions comprise at least two different densities (Paragraph 0050; different thicknesses of the microlattice structures may be achieved by growing the 
Applicant argues, see Pages 07-08, Yang also fails to teach or suggest “at least two different densities” asserting Yang merely describes that a different thickness of the overall microlattice structure can be controlled by filling the reservoir to a desired height.  Examiner agrees; while Yang discloses a different thickness results in a different density, the thickness does not refer to individual beams of the lattice structure but of the overall structure.  Hence, one of ordinary skill in the art would motivated nor suggested to incorporate individual beams with different densities form the disclosure of Yang.  As disclosed in the current applicant, manufacturing an upper by curing a microlattice structure with regions of different densities therein allows one to vary the strength, flexibility or permeability in targeted regions of the upper in a quick and efficient manner (paragraph 0012 of the instant Specification)
Another reference, Davis (US 2015/0328512 A1), discloses a method of forming a footwear component (skate boot 190 Figure 13) comprising passing ultraviolet light (24 in Figure 2) through a mask to create a microlattice structure (Paragraphs 0038- 0040) with a 
Another reference, Guyan (US 2017/0181496 A1), discloses a method of manufacturing  a component (Figure 7B, Paragraph 0010) comprising forming a microlattice structure (605 in Figures 6-7) having an array of beams (struts 705) intersecting at a node (705). The microlattice structure is formed as to provide and generate predetermined support and flexure properties (Paragraph 0007-0008) by means of setting the void density in the microlattice structure (Paragraphs 0044-0046; void volume is set by number of struts within the void space).  Guyan further teaches the nodes are larger than the diameter of the struts (Paragraph 0047) and may be any suitable for the purpose of the footwear component (Paragraph 0047).  However, similar to the references above, Guyan neither teaches nor suggests said component is an upper.  Likewise, the presented arguments above also apply.  Guyan pertains to a microlattice structure of an outsole.  Hence, one of ordinary skill in the art would not look to the teachings of Guyan to provide nodes in the microlattice structure, wherein the nodes are larger in 
Claims 22-31 are allowable at least for depending on claim 22; claims 33- 37 for depending on claim 32; and claims 39-41 for depending on claim 38, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/05/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748